Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The amendment filed on March 9, 2021 has been considered.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.
 
	Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in 
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a 
The specification does not have a BRIEF SUMMARY OF THE INVENTION.

Claim Objections

Claims 2 and 13 are objected to because of the following informalities:
Claims 2 and 13, “sequent extraction” should be – sequence extraction --  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claims 1, 12, and 18, the virtual distance is not described in sufficient detail (e.g., in paragraph 0015 of specification) where “the virtual sensor … is located at a virtual location and a virtual distance from the physical sensor”. How is a virtual sensor (virtual world) integrated with a physical sensor (physical world) such that the virtual sensor is located a virtual/physical distance away from the physical sensor? Can the virtual sensor be shown at a distance away from a physical sensor (122) in Fig. 3?
Claims 1, 12, and 18, the written description (e.g. paragraph 0015 of specification) does not sufficiently disclose how a physical sensor to be at a location of a virtual sensor and at the same time located at a distance from the virtual sensor. 

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2020/0292728) in view of Dickey et al. (US 4,327,576).

Regarding claims 1 and 12, Ang et al. (‘728) discloses a method and system of downhole leak detection (Abstract, lines 1-2), comprising:
obtaining physical signals detected by a physical sensor over a period of time while the physical sensor is traveling along a wellbore (Abstract, lines 2-4), wherein the physical signals are acoustic signals of a leak (paragraph 0017, lines 15-18);
performing a sequence extraction operation on the physical signals of the physical sensor to obtain a plurality of virtual signals associated with an array of virtual sensors (paragraph 0025, lines 1-5), wherein a virtual signal obtained by a virtual sensor of the plurality of virtual sensors is approximately equal to a physical signal obtained by the physical sensor if the physical sensor is located at a location of the virtual sensor (paragraph 0019, lines 10-15), wherein the virtual sensor is located at a virtual location and a virtual distance from the physical sensor, and wherein the virtual location and the virtual distance have values that are identical to values of a physical location and a physical distance from the physical sensor, respectively (paragraph 0019, lines 5-10).

However, Ang et al. (‘728) does not disclose 
determining a signal strength of the plurality of virtual signals; and


While Ang et al. (‘728) discloses determining a leak based on the plurality of virtual signals (Ang et al. ‘728, paragraph 0020, lines 6-8), Dickey et al. discloses determining a signal strength of the plurality of signals (column 9, line 54); and determining a location of the leak based on the signal strength of the plurality of signals (column 9, lines 55-57).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) with determining the signal strength of the plurality of virtual signals as suggested by Dickey et al. for the purpose of determining a location of the leak.

Regarding claim 12, Ang et al. (‘728) further discloses
`a leak detector (118) having a physical sensor (122) operable to travel along a wellbore (106) (Fig. 1A) and detect physical signals over a period of time while the leak detector (118) is traveling along a wellbore (Fig. 1A), wherein the physical signals are acoustic signals of a leak (paragraph 0028, lines 3-7); and
a processor (184) communicatively coupled to the leak detector (118) and operable (paragraph 0027, lines 8-15) to perform the method.



Regarding claim 9, Ang et al. (‘728) discloses the approximate radial distance comprises two or more components along two or more perpendicular axes that form a plane along which the physical sensor is displaced along (paragraph 0026, lines 13-22), and wherein determining the approximate radial distance comprises determining a distance along a first component and a distance along a second component, wherein the first component is associated with an x-axis, and wherein the second component is associated with a y-axis (paragraph 0026, lines 13-22).

Regarding claim 11, Ang et al. (‘728) discloses the physical sensor is traveling along the wellbore at an approximately known velocity (paragraph 0008, lines 1-4).

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2020/0292728) in view of Dickey et al. (US 4,327,576) and Ang et al. (WO/2018/71032).

Note: Ang et al. (US 2018/0283167) is a US counterpart of (WO 2018/71032) and is used in the following rejections.

Ang et al. (‘728) as modified by Dickey et al.  discloses the claim limitations as discussed above with regard to claims 1 and 12.

Regarding claim 18, Ang et al. (‘728) discloses a non-transitory machine-readable medium (206) comprising instructions stored therein, for execution by a processor (210), which when executed by the processor, causes the processor to perform operations (paragraph 0030, lines 1-3).

However, Ang et al. (‘728) does not disclose performing the sequence extraction operation comprises decomposing the physical signals into a plurality of multi-channel frames each having a threshold duration, wherein a plurality of virtual signals occur  within the plurality of multi-channel frames.

Ang et al. (‘167) discloses decomposing the physical signals into a plurality of multi-channel frames (paragraph 0026, lines 8-9) each having a threshold duration (ΔT, paragraph 0027, lines 27-28), wherein the plurality of virtual signals occur within the plurality of multi-channel frames (paragraph 0026, lines 12-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) as modified with decomposing the physical signals into a plurality of multi-channel frames as suggested by Ang et al. (‘167), for the purpose of each frame forming a virtual sensor (paragraph 0026, lines 12-14).

s 2, 3, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (‘728) in view of Dickey et al. as applied to claims 1 and 12 above, and further in view of Ang et al. (WO/2018/71032).

Note: Ang et al. (US 2018/0283167) is a US counterpart of (WO 2018/71032) and is used in the following rejections.

Regarding claims 2 and 13, Ang et al. (‘728) as modified by Dickey et al. discloses the claimed limitations as discussed above with regard to claims 1 and 12, except decomposing the physical signals into a plurality of multi-channel frames each having a threshold duration, wherein the plurality of virtual signals occur within the plurality of multi-channel frames.

However, Ang et al. (‘167) discloses decomposing the physical signals into a plurality of multi-channel frames (paragraph 0026, lines 8-9) each having a threshold duration (ΔT, paragraph 0027, lines 27-28), wherein the plurality of virtual signals occur within the plurality of multi-channel frames (paragraph 0026, lines 12-14).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) as modified with decomposing the physical signals into a plurality of multi-channel frames as suggested by Ang et al. (‘167), for the purpose of each frame forming a virtual sensor (paragraph 0026, lines 12-14).

Regarding claims 3 and 13, Ang et al. (‘728) as modified by Dickey et al. discloses the claimed limitations as discussed above with regard to claims 1 and 12, except performing the sequence extraction operation comprises extracting the plurality of virtual signals that occur within the plurality of multi-channel frames.

However, Ang et al. (‘167) discloses decomposing performing the sequence extraction operation (performing frame decomposition operation) comprises extracting the plurality of virtual signals that occur within the plurality of multi-channel frames (performing frame decomposition operation to obtain virtual signals, paragraph 0014, lines 10-12; paragraph 0028, lines 1-6).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) as modified with extracting the plurality of virtual signals that occur within the plurality of multi-channel frames as suggested by Ang et al. (‘167), for the purpose of each frame forming a virtual sensor (paragraph 0026, lines 12-14).

Regarding claim 10, Ang et al. (‘728) as modified by Dickey et al. discloses the claimed limitations as discussed above, except the virtual distance of each respective sensor of N virtual sensors relative to the physical sensor is [m1,1, … m1,N], and

    PNG
    media_image1.png
    59
    125
    media_image1.png
    Greyscale
    , and wherein m1 is the physical sensor, Ƭs an offset, v is a velocity of the physical sensor, ΔT is a threshold duration of time, and N is a number of virtual sensors, and wherein n is a value from 1 to N.

Ang et al. (‘167) discloses the virtual distance of each respective sensor of N virtual sensors relative to the physical sensor is [m1,1, … m1,N], and
wherein 
    PNG
    media_image1.png
    59
    125
    media_image1.png
    Greyscale
 (equation 3, paragraph 0028) for determining a location of a respective virtual sensor (paragraph 0028, lines 16-17.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) as modified with an equation as disclsoed by Ang et al. (‘167), for the purpose of determining a location of a respective virtual sensor.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (‘728) in view of Dickey et al. as applied to claims 1 and 12 above, and further in view of Ang et al. (WO/2018/71032/US 2018/0283167), as applied to claims 2, 3, and 13 above, and further in view of University of Leicester (“Using Averages”).



Regarding claims 4 and 14, Ang et al. (‘728) discloses the virtual signals mimic physical signals (Ang et al. (‘728), paragraph 0019, lines 10-13) while Dickey et al. discloses determining a signal strength of a plurality of signals (Dickey et al., column 9, line 54). Accordingly, Ang et al. (‘728) as modified by Dickey et al. suggests determining a signal strength of each virtual signal of the plurality of virtual signals.

However, Ang et al. (‘728) as modified by Dickey et al. does not disclose determining an average signal strength of the plurality of virtual signals, wherein the signal strength of the plurality of virtual signals is the average signal strength of the plurality of virtual signals.

University of Leicester discloses the term average is used to express an amount that is typical for a group of things (Introduction, lines 1 -2). Averages summarize a large amount of data into a single value (Introduction, line 7), the single value is easier to be used.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) as modified with determining an average signal strength of the plurality of virtual signals as suggested by University .

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et (‘728) al. in view of Dickey et al. as applied to claims 1 and 12 above, and further in view of Mandal (US 2016/0258281).

Ang et al. (‘728) as modified by Dicket et al. discloses the claimed limitations as discussed above.

Regarding claims 7 and 17, Ang et al. (‘728) as modified does not disclose filtering the physical signals through a band-pass filter prior to performing the sequence extraction operation.

Mandal disclose filtering the physical signals through a band-pass filter to perform preprocessing of the acoustic signals for detecting locations of acoustic sources (paragraph 0073, lines 1-5). Ang et al. (‘728) as modified by Dickey et al. discloses performing the sequence extraction operation to determine a location of the leak based on the signal strength of the plurality of virtual signals as discussed above with regard to claim 1. Thus, it would have been obvious to filter the physical signals through a band-pass filter prior to performing the sequence extraction operation for determining a location of the leak.

.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (US 2020/0292728) in view of Dickey et al. (US 4,327,576) and Ang et al. (WO/2018/71032).

Note: Ang et al. (US 2018/0283167) is a US counterpart of (WO 2018/71032) and is used in the following rejections.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ang et al. (‘728) in view of Dickey et al. and Ang et al. (WO/2018/71032/ US 2018/0283167), as applied to claim 18 above, and further in view of University of Leicester (“Using Averages”).

Ang et al. (‘728) as modified by Dickey et al. and Ang et al. (‘167) discloses the claimed limitations as discussed above with regard to claim 18.

Regarding claim 19, Ang et al. (‘728) discloses the virtual signals mimic physical signals (Ang et al. (‘728), paragraph 0019, lines 10-13) while Dickey et al. discloses determining a signal strength of a plurality of signals (Dickey et al., column 9, line 54). Accordingly, Ang et al. (‘728) as modified suggests determining a signal strength of each virtual signal of the plurality of virtual signals.

However, Ang et al. (‘728) as modified does not disclose determining an average signal strength of the plurality of virtual signals, wherein the signal strength of the plurality of virtual signals is the average signal strength of the plurality of virtual signals.

University of Leicester discloses the term average is used to express an amount that is typical for a group of things (Introduction, lines 1 -2). Averages summarize a large amount of data into a single value (Introduction, line 7), the single value is easier to be used.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Ang et al. (‘728) as modified with determining an average signal strength of the plurality of virtual signals as suggested by University of Leicester for the purpose of determining the signal strength of the plurality of virtual signals.

	Prior Art Note

	Claims 5, 6, 15, 16, and 20 do not have prior art rejections.
The combination as claimed wherein a method and system of downhole leak detection comprising determining noise components of the plurality of virtual signals; determining the signal strength of the plurality of virtual signals excluding the noise components from the signal strength of the plurality of virtual signals (claims 5, 15) or .

Response to Arguments

Applicant's arguments filed on March 9, 2021 have been fully considered but they are not persuasive.
With regard to the objection to the specification, since Applicants have no arguments, the objection is maintained.
With regard to the 112 rejection, Applicants argue the amended recitation is supported by the specification and complies with 35 USC 112, first paragraph.
Examiner’s position is that the written description (e.g., paragraph 0015 of specification) does not disclose in sufficient detail how a virtual sensor is integrated with a physical sensor, such that the virtual sensor is located a virtual/physical distance from the physical sensor. Can the virtual sensor be shown at a distance away from a physical sensor (122) in Fig. 3?
Furthermore, the written description (e.g., paragraph 0015 of the specification) does not sufficiently disclose how it is possible for a physical sensor to be at a location of a virtual sensor and at the same time located at a distance from the virtual sensor. 
Applicant’s remaining arguments and amendments have been considered but are traversed in view of the discussions above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ang et al. (US 2018/0371897) is a related reference to the instant application.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).